EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Ring on 4/12/21.

The application has been amended as follows: 

Claim 16 has been amended to state as follows:
16. (Currently Amended)  A transformable seat assembly, comprising:
	a seat support structure;
	a seat connected to the seat support structure with a hinge having an axis of rotation comprising a torsion spring providing for rotation of the seat relative to the seat support structure;
	a back support structure is connected to the seat support structure and the back support structure extends in an upward direction relative to the seat support structure with a lumbar cushion in overlying position relative to the back support structure, wherein:
		the lumbar cushion is releasably secured to at least one of a back cushion secured to the back support structure or the back support structure such that the lumbar cushion is separable from the transformable seat assembly;
		the back support structure comprises a first support structure spaced apart from a second support structure; 
		when the lumbar cushion is separated from the transformable seat assembly, an unobstructed opening is defined which extends through the spaced apart first support structure and the second support structure, which provides access to a support structure of the seat support structure from a back side of the back support structure;    

		with the seat unoccupied and the lumbar cushion in the overlying position relative to the back support structure, the torsion spring maintains the seat in the deployed position. 

Claim 17 has been amended to state as follows:
17. (Currently Amended)  The transformable seat assembly of claim 16, wherein the support structure comprises webbing.

	Paragraph 0063, line 13, of the Specification has been amended to change “includes webbing 152” to “includes webbing 155”. 

Allowable Subject Matter
Claims 1-6, 9, 12, 13, 15-17, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s remarks filed 2/4/21 have been fully considered and are persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636